DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/22 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 8-10, 16, 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shires in US Patent view of Miller in US Patent 4198997.
Regarding Claim 1, Shires teaches a shelter having a pair of outer cover panels (18 on either side of ridge 17) each upwardly extending to an outer cover ridgeline (17 extending from the rear edge of 21 at the rear to 14b at the front) and a support (22) which supports said outer cover panels, said shelter further comprising: a flexible vestibule panel (20) extending to a vestibule panel periphery including a pair of vestibule panel edges (along 14b) which correspondingly couple to said pair of outer cover panels, said flexible vestibule panel attachable (at 60) to a guyline (24) between a guyline first end and a guyline second end, a movable portion of said flexible vestibule panel adjustable along said guyline between a closed condition (Fig. 5) and an open condition (Fig. 6); wherein said pair of vestibule panel edges terminate at a vestibule panel first vertex (along 14b) disposed proximate said outer cover ridge line and wherein said support resides in an upright orientation relative to the ridge line. 
Shires is silent on the use of a tilted plane at the panel edges. Miller teaches a shelter including a pair of outer cover panels (2, 2a) each upwardly extending to an outer cover ridgeline (along 3), wherein front edges (at 7) of the outer cover panels form a vertex (the top of edges 7) and the vertex and edges reside in a plane substantially off plumb to the ridge line, wherein said plane at said edges tilts in a forward direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shires by using an off-plumb plane as taught by Miller in order to provide better coverage for the user even when the vestibule is not in use. Such a device, as modified, would have the pair of vestibule panel edges and vertex in a plane substantially off plumb to the ridge line, wherein said plane at said vestibule panel vertex tilts in a forward direction and said support angled relative to the plane (as the support is vertical and the plane is tilted). 
Regarding Claim 2, Shires, as modified, teaches that said movable portion of said vestibule panel periphery extends to a second pair of vestibule panel edges (the front edges of the vestibule).
Regarding Claim 3, Shires, as modified, teaches that the first pair of vestibule panel edges have substantially equal length and wherein said second pair of vestibule panel edges have substantially equal length (the device is symmetrical about the ridgeline).
Regarding Claim 8, Shires, as modified, teaches that said second pair of vestibule panel edges terminate at a vestibule panel second vertex (at 60).
Regarding Claim 9, Shires, as modified, teaches that said flexible vestibule panel comprises a pair of triangular flexible vestibule panels (see Fig. 5) joined along corresponding bases (along 52) between said vestibule panel first and second vertices.
Regarding Claim 4, Shires, as modified, teaches that said first pair of vestibule panel edges having substantially equal length have a different length than said second pair of vestibule panel edges have substantially equal length (see Fig. 5).
Regarding Claim 10, Shires, as modified, teaches a vestibule panel restraint (60) coupled to said movable portion of said flexible vestibule panel, said vestibule panel restraint operable to releasably fix said movable portion of said flexible vestibule panel at a location along said guyline.
Regarding Claim 16, Shires teaches, through the normal and customary use of the device, a method of forming a shelter having a pair of outer cover panels (18 on either side of ridge 17) each upwardly extending to an outer cover ridgeline (17), said method comprising: generating a flexible vestibule panel (20) which extends to a vestibule panel periphery (the outer edges of the vestibule and the inner edges at 14b) including a first pair of vestibule panel edges (inner edges along 14b) and a second pair of vestibule edges (the outer edges); correspondingly securing said first pair of vestibule panel edges to said pair of outer cover panels to provide a movable portion of said flexible vestibule panel extending to said second pair of vestibule edges; coupling a vestibule panel restraint (60) to said movable portion of said flexible vestibule panel, said vestibule panel restraint attachable at a location along a guy line (24) disposed between a guyline first end and a guyline second end said movable portion of said flexible vestibule panel movable to a vestibule panel closed condition (Fig. 5) and a vestibule panel open condition (Fig. 6); terminating said first pair of vestibule panel edges at a vestibule panel first vertex (the middle of 14b) disposed proximate said outer cover ridge line; orientating said pair of vestibule panel edges and vertex to reside in a plane and providing a support (22) which resides in a vertically oriented upright orientation (see Fig. 1).
Shires is silent on the use of an off-plumb plane. Miller teaches providing a shelter including a pair of outer cover panels (2, 2a) each upwardly extending to an outer cover ridgeline (along 3), wherein front edges (at 7) of the outer cover panels form a vertex (the top of edges 7) and the vertex and edges reside in a plane substantially off plumb to the ridge line, wherein said plane at said edges tilts in a forward direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shires by using an off-plumb plane as taught by Miller in order to provide better coverage for the user even when the vestibule is not in use. Such a device, as modified, would have the pair of vestibule panel edges and vertex in a plane substantially off plumb to the ridge line, wherein said plane at said vestibule panel vertex tilts in a forward direction and the support in an angle relative to the plane when supporting the cover (as the support is vertical and the plane is tilted).
Regarding Claim 21, Shires, as modified, teaches that said second pair of vestibule panel edges join at a vestibule panel second vertex (at 60).
Regarding Claim 25, Shires, through the normal and customary use of the device, teaches a method, comprising: supporting an outer cover (18) by a plurality of support members (22 and 26), said outer cover including opposed outer cover panels (18 on opposite sides of ridge 17) correspondingly extending upwardly from outer cover lower edges (toward 35) to an outer cover ridgeline extending between a ridgeline first end (toward 22) and a ridgeline second end (toward 26); disposing a guyline (24) between a guyline first end coupled proximate said ridge line first end, and a guyline second end anchored (at 32) to a support surface; supporting a flexible vestibule panel (20) on said guyline, said flexible vestibule panel having a first pair of vestibule edges (along 14b) extending to a vestibule panel first vertex (at the center of 14b), said first pair of adjacent vestibule edges correspondingly coupled to said opposed pair of outer cover panels between said ridgeline and said outer cover lower edges, and a second pair of adjacent vestibule edges (the outer edges) outwardly extending from each of said pair of outer cover panels to a vestibule panel second vertex (at 60), said flexible vestibule panel movable between a flexible vestibule panel closed condition (Fig. 5) and a flexible vestibule panel open condition (Fig. 6). 
Shires is silent on providing an off-plumb plane. Miller teaches providing a shelter including a pair of outer cover panels (2, 2a) each upwardly extending to an outer cover ridgeline (along 3), wherein front edges (at 7) of the outer cover panels form a first vertex (the top of edges 7) and the vertex and edges reside in a plane substantially off plumb to the ridge line, wherein said plane at said edges tilts in a forward direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shires by using an off-plumb plane as taught by Miller in order to provide better coverage for the user even when the vestibule is not in use. Such a device, as modified, would have the pair of vestibule panel edges and first vertex in a plane substantially off plumb to the ridge line, wherein said plane at said vestibule panel vertex tilts in a forward direction away from said ridgeline second end and said plane is angled relative to the supports (as the supports are vertical and the plane is tilted).
Regarding Claim 26, Shires, as modified, teaches operating a vestibule panel restraint (60) coupled proximate said vestibule panel second vertex to releasably fix said vestibule panel second vertex at a location along said guyline.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shires, as modified, as applied to Claim 2 above in view of Miller in US Patent 4198997. Shires is silent on the use of elastic along the panel edges of the vestibule. Miller teaches a vestibule (6) including a second edge (the outer edge of 6) comprising an elastic member (16) disposed along said second vestibule panel edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vestibule panels of Shires, as modified, by adding elastic as taught by Miller in order to hold the panels in position.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shires as applied to Claim 10 above in view of Beam et al. in US Patent 8915258. Shires is silent on the use of an elastic member along the vestibule. Beam teaches a vestibule panel  (52/54) having a first vertex (at 80) and a second vertex (at 64) and an elastic member (20) disposed on said flexible vestibule panel between said vestibule panel first vertex and said vestibule panel second vertex. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shires by adding an elastic along the vestibule panel as taught by Beam in order to, as Beam teaches, retract the vestibule.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shires (Shires ‘443), as modified, as applied to Claim 16 above in view of Shires in US Patent 8684020 (Shires ‘020). Shires ‘443 is silent on asymmetrical vestibule panel edges. Shires ‘020 teaches tent including a vestibule (42/44) with first panel edges (along 20a/20c) and second panel edges (along 40 on the bottom edge) wherein said first pair of vestibule panel edges have substantially unequal length and said second pair of vestibule panel edges have substantially unequal length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shires ‘443 by using an asymmetrical vestibule with unequal length first and second edges as taught by Shires ‘020 in order to provide easier access to the vestibule from one side.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shires, as modified, as applied to Claim 21 above in view of Miller in US Patent 4198997. Shires is silent on the use of elastic along the panel edges of the vestibule. Miller teaches a vestibule (6) including a second edge (the outer edge of 6) comprising an elastic member (16) disposed along said second vestibule panel edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vestibule panels of Shires, as modified, by adding elastic as taught by Miller in order to hold the panels in position.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shires, as modified, as applied to Claim 26 above in view of Beam et al. in US Patent 8915258. Shires, as modified, is silent on the use of an elastic member along the vestibule. Beam teaches a vestibule panel  (52/54) having a first vertex (at 80) and a second vertex (at 64) and an elastic member (20) disposed on said flexible vestibule panel between said vestibule panel first vertex and said vestibule panel second vertex. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shires by adding an elastic along the vestibule panel as taught by Beam in order to, as Beam teaches, retract the vestibule. The device of Shires, as modified, would teach positioning said vestibule panel restraint (60) on said guyline to tension an elastic member disposed between said vestibule panel first vertex and said vestibule panel second vertex (the restraint can be placed in a position along the guyline to tension the elastic member).

Allowable Subject Matter
Claim 30 is allowed.
Claims 13, 24, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
The applicant alleges that the support taught by Shires would have to be moved laterally to provide the angled vestibule edges. This is not the modification proposed by the examiner. The Miller device teaches a shelter including a pair of front edges of the outer cover panels that form a vertex, the vertex and edges residing in a plane substantially off plumb to the ridge line, wherein said plane at said edges tilts in a forward direction (to the right in Figure 4 of the Miller reference). To achieve a similar angle with the Shires device, one would need only extend the cover and angle the support 22 (see modified figure below). There is no need to “move” the support pole -forward as the applicant alleges – to provide the angled edge. The arch pole and grommets supporting it would function in the same manner as in the unmodified device but would do so at the forward angle taught by Miller.


    PNG
    media_image1.png
    371
    710
    media_image1.png
    Greyscale


The remainder of the Applicant’s arguments relies on the alleged shortcomings of the rejection of Claims 1, 16, and 25 addressed above, presents no further arguments advancing the patentability of the dependent claims and as such, is not deemed persuasive.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636